Exhibit 10.10

 



[image_001.jpg]

 

 

THIS AGREEMENT is entered into as of December ___, 2015 by and between Novavax,
Inc., a Delaware corporation (the “Company”), and [●] (the “Director”).

 

W I T N E S S E T H:

 

WHEREAS, Director serves as a Director of the Company and will earn remuneration
(“Director’s Fees”) from the Company in that capacity; and

 

WHEREAS, Director and the Company desire to enter into an agreement to provide
for the deferral of Director’s Fees in a manner consistent with the requirements
of Section 409A of the Internal Revenue Code;

 

NOW, THEREFORE, it is agreed as follows:

 

1. Director irrevocably elects to defer receipt, subject to the provisions of
this Agreement, of (select one) ___ 50% ___100% of any and all Director’s Fees
earned for services performed after the date of this Agreement. Such election
shall continue in effect with respect to any Director’s Fees earned in calendar
years subsequent to 2015 unless, prior to January 1 of the year in question,
Director shall have delivered to the Secretary of the Company a written
revocation of such election with respect to any Director’s Fees to be earned in
connection with services in such year. Director’s Fees with respect to which
Director shall have elected to defer receipt and shall not have revoked such
election are hereinafter referred to as “Deferred Fees.”

 

2. The Company shall credit the amount of Deferred Fees to a book reserve
account (the “Deferred Fee Account”) as of the date such fees would have been
paid (i.e., as of the 15th day of the month following the end of each calendar
quarter) to Director had this Agreement not been in effect.

 

3. The value of the Deferred Fee Account as of any date shall be equal to the
value such account would have had as of such date if the amounts credited
thereto had been invested and reinvested as provided in the attached Investment
Election Agreement, as may be amended from time to time.

 

4. The Company’s obligation to make payments from the Deferred Fee Account shall
be a general obligation of the Company, and such payments shall be made from the
Company’s general assets and property. Director’s relationship to the Company
under this Agreement shall be only that of a general unsecured creditor, and
this Agreement shall not, in and of itself, create or be construed to create a
trust or fiduciary relationship of any kind between the Company and Director or
any other person, or a security interest of any kind in any property of the
Company in favor of Director or any other person. The Company shall not be
required to purchase, hold or dispose of any investments pursuant to this
Agreement. If, in order to cover its obligations hereunder, the Company elects
to purchase any investments, the same shall continue for all purposes to be a
part of the general assets and property of the Company, subject to the claims of
its general creditors, and no person other than the Company shall, by virtue of
the provisions of this Agreement, have any interest in such assets other than an
interest as a general creditor. The Company shall provide an annual statement to
the Director showing such information as is appropriate, including the aggregate
amount credited to the Deferred Fee Account, as of a reasonably current date.

 



 

 

 

5. Deferred Fees, including all earnings and losses credited or charged with
respect thereto, shall be paid in or upon the earliest to occur of:

 

(a)Director’s “separation from service” as that term is defined in Section
1.409A-1(h) of the Treasury Regulations from the Company, whether such
separation from service should occur through retirement, resignation or
termination of Director as a member of the Board of Directors of the Company or
otherwise;

 

(b)the death of Director;

 

(c)the merger of the Company into another entity or its consolidation with one
or more other entities, or the voluntary sale, conveyance or transfer of all or
substantially all of the assets of the Company, provided such merger,
consolidation, sale, conveyance or transfer of assets is an event constituting a
change in ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, as defined in
section 1.409A-3(i)(5) of the Treasury Regulations; or

 

(d)any designated year between 2016 and 2025, as indicated below:

 

____________

 

If no year is designated in (d) above, the Deferred Fees will be paid upon the
earliest to occur of the events described in (a) through (c) above.

 

Director hereby elects to have all Deferred Fees paid in the following form
(select one):

 

¨in a lump sum; or

 

¨in _________ annual installments (not to exceed 10).

 

If Director has selected a lump sum payment, such payment shall be made in
January of the year following the calendar year of a payment event described
(a), (b) or (c) above or in January of the year designated in (d) above, if any.
If distribution of the Deferred Fee Account is to be made in installments,
annual installment payments shall commence in January of the year following the
calendar year of a payment event described (a), (b) or (c) above or in January
of the year designated in (d) above, if any. The amount of each installment
shall be: (i) in the case of each installment payment other than the final
installment payment, the “Scheduled Annual Distribution” as hereinafter defined,
and (ii) in the case of the final installment payment, the entire remaining
balance of the Deferred Fee Account. As used herein, the “Scheduled Annual
Distribution” shall mean the quotient determined by dividing (x) the balance of
the Deferred Fee Account as of the end of the calendar year immediately
preceding the date of the distribution by (y) the total number of installments
remaining to be paid to Director. Until complete payment of amounts credited to
the Deferred Fee Account, the unpaid balance of such Deferred Fee Account shall
be adjusted to reflect earnings and losses in accordance with paragraph 3 above.

 



 

 

 

The Director’s election made pursuant to this paragraph 5 regarding whether
payments shall be made in a lump sum or in a specified number of annual
installments may be changed at any time by Director provided such change (i)
does not take effect until at least twelve months after the date on which the
election is made, (ii) is made on or before the date that is one year prior to
January 1 of the year designated in 5(d) above, if any, and (iii) except with
respect to payments as a result of death, defers for a period of not less than
five years the payment of a lump sum or the commencement of installment
payments, as selected by Director, from the date a lump sum payment would
otherwise have been made or installment payments would otherwise have commenced.
Any such change must be made by written notice thereof from Director to the
Secretary of the Company, which change shall become irrevocable only on the last
day upon which such change could otherwise be made in accordance with this
paragraph, unless an earlier effective date is otherwise specified by Director
in the Director’s notice.

 

6. Payments of the balance credited to the Deferred Fee Account shall be made in
the form of a check or by wire transfer. Such payments shall be made to Director
except that:

 

(a)in the event that Director shall be determined by a court of competent
jurisdiction to be incapable of managing Director’s financial affairs, and if
the Company has actual notice of such determination, payment shall be made to
Director’s personal representative; and

 

(b)in the event of Director’s death, payment shall be made to the last
beneficiary designated by Director for purposes of receiving such payment in
such event in a written notice delivered to the Secretary of the Company;
provided that if such beneficiary has not survived Director, payment shall
instead be made to the last designated secondary beneficiary, or if none, to
Director’s estate.

 

The Company shall deduct from the payment of the Deferred Fee Account any
amounts required for federal and/or state tax withholding purposes.

 

7. The balance credited to the Deferred Fee Account shall not in any way be
subject to the debts or other obligations of Director and may not be sold,
transferred, pledged or assigned by Director except as provided in paragraph
6(b).

 

8. This Agreement shall not be construed to confer any right on the part of
Director to be or remain a Director of the Company or to receive any, or any
particular rate of, Director’s Fees.

 

9. Interpretations of, and determinations related to, this Agreement, including
any determinations of the amounts credited to the Deferred Fee Account, shall be
made by the Board of Directors of the Company and, if made in good faith, shall
be conclusive and binding upon all parties; and the Company shall not incur any
liability to Director for any such interpretation or determination so made or
for any other action taken by it in connection with this Agreement in good
faith.

 

10. This Agreement contains the entire understanding and agreement between the
parties with respect to the subject matter hereof, and may not be amended,
modified or supplemented in any respect except by subsequent written agreement
entered into by both parties. The obligations of the Company to make, and the
rights of Director to receive, payments hereunder shall not be represented by
any form of certificate or instrument.

 



 

 

 

11. This Agreement shall be binding upon, and shall inure to the benefit of, the
Company and its successors and assigns and Director and Director’s heirs,
executors, administrators and personal representatives.

 

12. This Agreement is being entered into in, and shall be construed in
accordance with the laws of, the State of Maryland.

 

13. This Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Director has executed this Agreement,
on the date first written above.

 



  NOVAVAX, INC.                     By:        John A. Herrmann III       SVP,
General Counsel & Corporate Secretary                           Director        
 



 

 

 

DESIGNATION OF BENEFICIARY

 

 

 

Dated as of ____________, 2015

 

 

 

To the Secretary of Novavax, Inc. (the “Company”) with respect to the Deferred
Fee Agreement dated as of _____________, 2015 between the Undersigned and the
Company.

 

 

 

Dear Secretary of Novavax, Inc.:

 

In accordance with the provisions of the above-referenced Deferred Fee
Agreement, I hereby designate __________________1 as my beneficiary to receive
payments thereunder in the event of my death before payments in full thereunder
have been made. In the event that the said beneficiary predeceases me, I hereby
designate in his or her stead, ____________________ as my beneficiary
thereunder.

 

 

 

Yours truly,

 

 

 

 

 

_________________________

 

 

 



 

 



1If more than one beneficiary is to be designated, add a page listing the
beneficiaries and specify the percentage of each payment to be received by each
beneficiary. If any beneficiary is a minor or otherwise under a legal
disability, the Company may make all or any part of a distribution payable to
such a beneficiary to (i) the parent of the beneficiary; (ii) the guardian,
conservator, or other legal representative, wherever appointed, of the
beneficiary; (iii) a custodial account established under a Uniform Gifts to
Minors Act, Uniform Transfers to Minors Act, or similar act; (iv) any person
having control or custody of the beneficiary; or (v) to the beneficiary
directly.

 

 

 

 

INVESTMENT ELECTION AGREEMENT

 

 

 

THIS INVESTMENT ELECTION AGREEMENT, dated as of ____________, 2015, is entered
into by and between Novavax, Inc. (the “Company”), a Delaware corporation, and
the undersigned Director of the Company (the “Director”). This Investment
Election Agreement is intended to comply with the requirements of Section 409A
of the Internal Revenue Code of 1986, as amended, and shall be construed
accordingly.

 

The Company and the Director have entered into, effective as of the first day of
the:
1st      2nd      3rd      4th      (circle one) calendar quarter of 2016, a
Deferred Fee Agreement pursuant to which the Company and Director have agreed
that the value of the Deferred Fee Account (as defined in the Deferred Fee
Agreement) attributable to Director shall be equal to the value such account
would have had if amounts credited thereto had been invested and reinvested in
the investments specified below in this Investment Election Agreement, as may be
amended or superseded from time to time.

 

Until altered by further written agreement, the Company and the undersigned
Director hereby agree that from the effective date hereof Director’s Deferred
Fee Account shall be valued as if such Deferred Fee Account had been invested as
follows (select one):

 

¨100% in the Company’s common stock, $.01 par value (“Stock”), which shall be
deemed to be acquired, together with notional rights to the value of all
dividends and other distributions with respect to such Stock, at the closing
price for such Stock on the date the Director’s Fees are credited to the
Deferred Fee Account in accordance with Section 2 of the Deferred Fee Agreement.

¨100% in Interest compounded quarterly at the start of each calendar quarter at
the IRS Applicable Federal Rate (AFR) for short-term debt instruments for the
last month of such calendar quarter.

¨50% in Stock, as described above, and 50% in the AFR account.

 

 

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer, and Director has executed this Agreement,
as of the date first written above.

 

 



  NOVAVAX, INC.                     By:        John A. Herrmann III       SVP,
General Counsel & Corporate Secretary                           Director        
 

 

 

 

